DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amendments to address the objections to the disclosure for informalities. The prior objections are withdrawn.
	The examiner acknowledges the amendments to address the 112b rejections. The prior 112b rejections are withdrawn.
	The examiner acknowledges the amendments to address the 102 rejections. The prior 102 rejections are withdrawn.
	The examiner acknowledges the amendments to address the 103 rejections. The prior 103 rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given by email and phone call by Andrzej Malarz on 1/10/2022.

	The application has been amended as follows:
	Replace Claim 1 in its entirety with: “A key clamp for key processing machines comprising:
a base, 
a first clamp and a second clamp having the same structure as the first clamp, wherein the first clamp and second clamp are arranged in parallel on the base, and the first clamp and the second clamp are both connected to the base, wherein the first clamp comprises
at least three clamping jaws and 
a transmission device, wherein the at least three clamping jaws comprises 
a first clamping jaw; 
a second clamping jaw; and 
a third clamping jaw arranged in a row, wherein the first clamping jaw and the third clamping jaw are both fixed relative to the base and the second clamping jaw is flexibly installed on the base, wherein
the second clamping jaw is disposed between the first clamping jaw and the third clamping jaw, wherein
a first surface of the first clamping jaw and a first surface of the second clamping jaw facing to the first surface define a first clamping shape, a second surface of the second clamping jaw and a first surface of the third clamping jaw facing to the second surface define a second clamping shape, wherein 

a first surface of the first clamping jaw comprises a first concave shape, a first surface of the second clamping jaw facing the first surface of the first clamping jaw comprises the first concave shape, wherein the first concave shape of the first clamping jaw and the second clamping jaw is symmetrical to each other, and together the first concave shapes define a first jaw opening between said first concave shapes,
wherein:
the first surface of the first clamping jaw comprises a second concave shape, the first surface of the second clamping jaw facing the first surface of the first clamping jaw comprises the second concave shape, wherein the second concave shape of the first clamping jaw and the second clamping jaw are symmetrical to each other, and together the second concave shapes of the first and second clamping jaws define a second jaw opening between said second concave shapes of the first and second clamping jaws; or
a first surface of the third clamping jaw comprises a second concave shape, the first surface of the second clamping jaw facing the first surface of the third clamping jaw comprises the second concave shape, wherein the second concave shape of the third clamping jaw and the second clamping jaw are symmetrical to each other, and together the second 

wherein said first concave shape comprises a first flat part, a second flat part and a first oblique part, with both ends of the second flat part connected to the first flat part and the first oblique part, respectively, and wherein,
the connecting angle between the first flat part and the second flat part is a right angle, and the connecting angle between the second flat part and the first oblique part is an obtuse angle

	Claim 4 is cancelled.

	Replace Claim 5 in its entirety with: “The key clamp for key processing machines according to claim 1, wherein the first clamping shape or the second clamping shape comprises a third jaw opening, wherein:
the first surface of the first clamping jaw comprises a third concave shape, the first surface of the second clamping jaw facing the first surface of the first clamping jaw comprises the third concave shape, wherein the third concave shape of the first clamping jaw and the second clamping jaw are symmetrical to each other, and together the third concave shapes of the first and second clamping jaws define the third jaw opening between said third concave shapes of the first and second clamping jaws; or


	Replace Claim 6 in its entirety with: “The key clamp for key processing machines according to claim 1, wherein the first clamping  shape or the second clamping shape comprises a third jaw opening, wherein:
the first surface of the first clamping jaw comprises a third concave shape, the first surface of the second clamping jaw facing the first surface of the first clamping jaw comprises a fourth concave shape, and together the third concave shape of the first clamping jaw and the fourth concave shape of the second clamping jaw define the third jaw opening between said third concave shape of the first clamping jaw and the fourth concave shape of the second clamping jaw; or
the first surface of the third clamping jaw comprises a third concave shape, the second surface of the second clamping jaw facing the first surface of the third clamping jaw comprises a fourth concave shape, and together the third concave shape of the third clamping jaw and the fourth concave shape of the second clamping jaw define the third jaw opening 

	Replace Claim 9, line 4 with “second clamping jaw contacts the first clamping jaw and the third clamping jaw, respectively.”

	Replace Claim 12, lines 2-3 with “second concave shape is a V shape and further comprises a right angle or an acute angle.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), Altuna discloses 
	A key clamp for key processing machines comprising
a base (Fig. 1 and 2), 
a first clamp (Paragraph 2 “set of two jaws” and Line 22) and a second clamp (Paragraph 2 “set of two jaws” and Line 22) having the same structure as the first clamp (Paragraph 2 “set of two jaws” and Line 22), wherein the first clamp and second clamp are arranged in parallel (Fig. 2) on the base, and the first clamp and the second clamp are both connected (Fig. 2) to the base, wherein the first clamp comprises
at least three clamping jaws (Lines 49-50 “arranged between two fixed parts”) and 
a transmission device (Lines 59-61 “mounted on a worm” Fig. 2 Element 9), wherein the at least three clamping jaws comprises 

a second clamping jaw; and 
a third clamping jaw arranged in a row (Fig. 2), wherein the first clamping jaw and the third clamping jaw are both fixed (Lines 49-50 “two fixed parts” Fig. 2 Elements 2 and 3) relative to the base and the second clamping jaw is flexibly installed on the base, wherein
the second clamping jaw is disposed between (Lines 49-51. Fig. 2 Element 1) the first clamping jaw and the third clamping jaw, wherein
a first surface of the first clamping jaw and a first surface of the second clamping jaw facing to the first surface define a first clamping shape (Lines 50-55, Fig. 2 Elements 6 and 4), a second surface of the second clamping jaw and a first surface of the third clamping jaw facing to the second surface define a second clamping shape (Lines 50-55, Fig. 2 Elements 7 and 5).
Altuna, such that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious a first surface of the first clamping jaw comprises a first concave shape, a first surface of the second clamping jaw facing the first surface of the first clamping jaw comprises the first concave shape, wherein the first concave shape of the first clamping jaw and the second clamping jaw is symmetrical to each other, and together the first concave shapes define a first jaw opening between said first concave shapes, in combination with the other limitations of claim 1.
	Claims 2 and 5-12 are allowable as being dependent from an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723